Citation Nr: 1443674	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  08-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2 (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2013, the Board denied the claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 JMR noted that the Veteran has asserted that his diabetes was caused by exposure to herbicides during his service in Korea.  The Veteran's records indicate that he served in Korea from January 1970 to February 8, 1971.  In August 2012, VA requested that the U.S. Army & Joint Services and Research Center (JSRRC) verify whether the Veteran was stationed near the Korean DMZ where Agent Orange was used sometime between January 1970 and February 1971.  The reply was that the Veteran's unit was located at the Sihung-ni Compound, approximately seventeen-miles from the DMZ.  "However, the [unit] histories do not document the use, storage, spraying, or transportation of herbicides.  In addition, they do not mention or document any specific duties performed by the unit members along the DMZ."  The Appeals Management Center (AMC) concluded from this report that the Veteran's unit "was not recognized as one of the units that DoD [Department of Defense] has identified as operating in or near the Korean DMZ during the qualifying time period (April 1, 1968-August 31, 1971)."

The JMR notes that the "JSRRC request was based on the 1970 unit history and did not address the entire time period requested, January 1970 through February 1971."  In light of this concern, another JSRRC request is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the JSRRC to determine the location of the Veteran's unit, HHB 7th Battalion (Hawk) 2nd Artillery, from January 1, 1970 through February 28, 1971, to include whether the unit was near the Korean DMZ where Agent Orange was used.

2.  After the development is completed, adjudicate the claim of service connection for diabetes.  If the benefit sought on appeal remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).